Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-11, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Taliwal et al, (US-PGPUB 2017/0293894) in view of Marin et al, (US-PGPUB 2018/0047208)

In regards to claim 1, Taliwal discloses a computer-implemented method for 
identifying damages of a vehicle, (see at least: Fig. 4, Par. 0120-0121), the method comprising: 

training a damage identification model based on the training data, wherein training the damage identification model comprises: identifying at least a damage object in the training data based on a target detection technique, (Par. 0036, training a deep learning system (e.g., Convolutional Neural Network) on a large number of images of damaged vehicles, …in order to learn to assess damage presented with input images for a new auto claim. Such a pattern learning method, [i.e., target detection technique], can predict damage to both the exterior and interior of the vehicle, [i.e., the deep learning system is trained to implicitly identifying at least a damage object in the training data based on a target detection technique]); and 
applying the trained damage identification model to obtain a damage category prediction result, (see at least: Paragraphs 0036, 0121, training Convolutional Neural 
Taliwal does not expressly disclose generating a set of feature vectors for the training data; and using the set of feature vectors to optimize a set of parameters associated with the damage identification model to obtain a trained damage identification model. 
However, Taliwal discloses the training Convolutional Neural Network (CNN) in order to learn to assess damage presented with input images for a new auto claim, using pattern learning method, [i.e., the pattern learning method implicitly optimize a set of parameters associated with the Convolutional Neural Network, “damage identification model”, in order to obtain the trained Convolutional Neural Network (CNN)]). Moreover, the generating a set of feature vectors for the training data; and using the set of feature vectors to optimize a set of parameters associated with the damage identification model to obtain a trained damage identification model, is not new. For example, Marin discloses training a machine learning algorithm to categorize regions of a 3D model as clean or defective, where a feature vectors are computed, [i.e., generating a set of feature vectors for the training data], which provide more information to optimize the parameters of the 
Taliwal and Marin are combinable because they are both concerned with the regions detection using artificial intelligence. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Taliwal, to compute the feature vectors, as though by Marin, in order to optimize the parameters of the convolutional neural network, (Marin, Par. 0157)

In regards to claim 2, the combine teaching Taliwal and Marin as whole discloses the limitations of the claim 1.
Furthermore, Taliwal discloses the damage object is tagged, (Par. 0131, a label can be put onto the damaged part), and a damage category tag, wherein the damage category tag indicates a damage material and a damage mode, (Par. 0199, classifying a claim into categories as a total, medium, or small loss claim, wherein the damage category tag indicates a damage material and a damage mode [i.e., the total, medium, or small loss claim categories, represent the damage category tag, indicating damage mode], and the system is trained on historical claims for which the outcome is known, [i.e., the historical claims for which the outcome is known implicitly have an indication of a damage material and a damage mode of known damaged vehicles]).
The combine teaching Taliwal and Marin as whole does not expressly disclose the bounding box.

Therefore, it would have been obvious to a person of ordinary skill in the art, to use one or more of bounding boxes, for tagging an area of interest.

In regards to claims 3 and 4, the combine teaching Taliwal and Marin as whole discloses the limitations of the claim 2.
Furthermore, Taliwal discloses the system is trained on historical claims for which the outcome is known, [i.e., the historical claims for which the outcome is known implicitly have an indication of damage mode, as well as a damage material of the vehicles], (Par. 0199).
The combine teaching Taliwal and Marin as whole, does not expressly disclose wherein the damage material includes one of: a painted piece; a plastic piece; a metal piece; a sanded piece; and a glass, wherein the damage mode includes one of: a scratch; a deformation; a crack; and a fragmentation
However, it should be noted that the historical claims of damaged vehicles involved in accidents, implicitly comprise indication of a damage material including at least one of a painted piece; a plastic piece; a metal piece; a sanded piece; and a glass, as well as the damage mode, including one of: a scratch; a deformation; a crack; and a fragmentation.



In regards to claim 5, the combine teaching Taliwal and Marin as whole discloses the limitations of the claim 1.
Furthermore, Taliwal discloses wherein the damage category tag further indicates a damage degree, and wherein the damage degree corresponds to at least one of: minor damage; medium damage; and severe damage, (Taliwal, see at least: Par. 0141).

In regards to claim 8, the combine teaching Taliwal and Marin as whole discloses the limitations of the claim 1.
Furthermore, Taliwal discloses wherein applying the trained damage identification model to obtain a damage category prediction result comprises: 
obtaining an untagged digital image of a target object; (Par. 0024, 0031, the system uses the captured images of a damaged vehicle along with auxiliary information available from other sources to assess the damage and, optionally, to provide an appraisal of damage and estimate of repair costs, [i.e., the captured one or more images of a damaged vehicle correspond to the untagged digital image of a target object]);
providing the digital image to the trained damage identification model; using the trained damage identification model to: identify a damage object from the digital image, 
determine a damage category prediction result associated with the identified damage object, (Par. 0141, using any machine learning technique, to classify a claim into categories as a total, medium, or small loss claim, [which is implicitly associated with the identified damage object]); and 
determining a damage material and a damage mode of the damage object based on the damage category prediction result and a mapping table, (Par. 0139, using machine learning to perform the task of prediction of vehicle damage from an auto claim. Thousands of historical auto claims are stored in one or more databases, [i.e., which implicitly enables the determining a damage material and a damage mode of the damage object based on the damage category prediction result and a mapping table, using the historical auto claims that are stored in one or more databases]).

In regards to claim 9, the combine teaching Taliwal and Marin as whole discloses the limitations of the claim 1.
Furthermore, Taliwal discloses determining a repair solution based on the damage category prediction result, (see at least: Par. 0141, Any machine learning technique can 

Regarding claim 10, claim 10 recites substantially similar limitations as set forth in claim 1. As such, claim 10 is rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation: “An apparatus for identifying damages of a vehicle, the apparatus comprising: one or more processors; and a storage medium storing instructions that, when executed by the one or more processors, cause the apparatus to perform a method”. However, Taliwal discloses the “apparatus for identifying damages of a vehicle, (Taliwal, see at least: Abstract, and Par. 0006-0007, “system”), the apparatus comprising: one or more processors, (Taliwal, Par. 0006, “processor”); and a storage medium storing instructions that, when executed by the one or more processors, cause the apparatus to perform a method, (Taliwal, see at least: Par. 0006, “memory”).

Regarding claim 11, claim 11 recites substantially similar limitations as set forth in claim 2. As such, claim 11 is rejected for at least similar rational.

Regarding claim 14, claim 14 recites substantially similar limitations as set forth in claim 8. As such, claim 14 is rejected for at least similar rational.
Regarding claim 15, claim 15 recites substantially similar limitations as set forth in claim 9. As such, claim 15 is rejected for at least similar rational.

Regarding claim 16, claim 16 recites substantially similar limitations as set forth in claim 1. As such, claim 16 is rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation: “a non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method for identifying damages of a vehicle”. However, Taliwal discloses the “non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method for identifying damages of a vehicle”, (Taliwal, see at least: Par. 0046)

Regarding claim 17, claim 17 recites substantially similar limitations as set forth in claim 2. As such, claim 17 is rejected for at least similar rational.

Regarding claim 20, claim 20 recites substantially similar limitations as set forth in claim 8. As such, claim 20 is rejected for at least similar rational.




Claims 6-7, 12-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Taliwal and Marin et al, as applied to claim 1; and further in view of Baldwin et al, (US Patent 9,036,943)

In regards to claims 6 and 7, the combine teaching Taliwal and Marin as whole discloses the limitations of the claim 1.
Furthermore, Marin discloses the reducing noise associated with the identified damage object in the training data prior to generating the feature vectors, (Par. 0157, the 3D model is rendered with controlled lightning. By removing the specular component and rendering the 3D model with artificial lighting… where an additional renderings may be used to compute feature, [i.e., reducing noise associated with the region of interest of 3D model prior to generating the feature vectors]), wherein reducing the noise comprises: determining whether a sub-area associated with the identified damage object corresponds to a maximum damaged area, (Par. 0158-0159, discloses the training error metric and the validation error metric, which enable determining whether a sub-area associated with the identified damage object corresponds to a maximum damaged area, using threshold]).
The combine teaching Taliwal and Marin as whole does not expressly disclose in response to determining that the sub-area does not include the maximum damaged area, filtering out negative matches; and retaining positive matches, wherein the negative matches indicate that the one or more portions in the sub-area do not include the damage object, and wherein the positive matches indicate that the one or more portions in the sub-area includes the damage object

Taliwal and Marin and Baldwin are combinable because they are all concerned with object detection. Therefore, it would have been obvious to a person of ordinary skill in the art, to use the similarity value threshold, as though by Baldwin, in order to enables the removing of images that have similarity value below the similarity value threshold, and to retain the images with the similarity value above the similarity value threshold, (see col. 8, line 67-col. 9, line 6)

Regarding claim 12, claim 12 recites substantially similar limitations as set forth in claim 6. As such, claim 12 is rejected for at least similar rational.

Regarding claim 13, claim 13 recites substantially similar limitations as set forth in claim 7. As such, claim 13 is rejected for at least similar rational.

Regarding claim 18, claim 18 recites substantially similar limitations as set forth in claim 6. As such, claim 18 is rejected for at least similar rational.

Regarding claim 19, claim 19 recites substantially similar limitations as set forth in claim 7. As such, claim 19 is rejected for at least similar rational.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670.  The examiner can normally be reached on 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 





/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                            01/14/2020